EXHIBIT 10.2

EXECUTION COPY

Confidentiality Agreement

By signing below, I confirm that I have received or have been given access to,
read and agree to be bound by Sotheby’s Compliance Policies, including without
limitation such policies as, the Worldwide Compliance Policy Regarding Movement
of Works of Art, House Rules, the Conflict of Interest Policy, the Auction Rules
Policy, the Introductory Commissions Policy, the Post-Auction Private Sales
Policy, the Internet Auction Rules Policy, the Anti-Money Laundering Policy, the
Anti-trust Policy, the Data Protection Policy and any other policies circulated
by the Compliance Department. I acknowledge and agree that from time to time the
Company may add new policies or revise existing policies and I agree to be bound
by the policies in effect as of the date of any such new or revised policies
that come into effect during my employment. The versions of these policies in
effect can be found on the Compliance Homepage on Sotheby’s Intranet.

1. Confidential Information and Trade Secrets. I acknowledge that during the
term of my employment I will have access to and possession of Confidential
Information including trade secrets of Sotheby’s, its parents, subsidiaries and
affiliates (hereinafter collectively referred to as “Sotheby’s”) and their
respective clients. Except as required to perform my responsibilities for
Sotheby’s, to comply with law or regulation, or as authorized in writing in
advance by Sotheby’s, I will not use, disclose or take any action which results
in the use or disclosure of Confidential Information. I will give prompt written
notice to Sotheby’s of any such requirement, or threatened requirement, by a
court or government agency with jurisdiction in order to allow Sotheby’s the
opportunity to resist such a request. To the extent that I am required to
develop, review and/or analyze Confidential Information, I further agree to
store and maintain all Confidential Information in a secure place. These
obligations with respect to “Confidential Information” shall be in force during
my employment by Sotheby’s and shall survive termination of my employment,
regardless of how such termination arises, for two (2) years after termination,
provided that the “Confidential Information” in paragraph 1(b) shall be kept
confidential indefinitely.

 

 

 

          (a) For purposes of this Agreement, “Confidential Information”
includes, but is not limited to, confidential and/or proprietary information
concerning Sotheby’s business plans, trade secrets, methods of doing business
and any specialized information and/or techniques developed by or through it;
Sotheby’s business or operation plans, strategies, prospects or objectives;
Sotheby’s structure, technology, distribution, sales, services, support and
marketing plans, practices, and operations; the prices, costs and details of
Sotheby’s services; the financial condition and results of Sotheby’s operations;
Sotheby’s


--------------------------------------------------------------------------------




 

 

 

research; Sotheby’s personnel and compensation policies; operating policies and
manuals; financial records and related information; means of gaining access to
Sotheby’s computer data systems and related information; or any other financial,
commercial, business or technical information related to any of the property or
services developed or sold by or through Sotheby’s or its clients. For purposes
of this Agreement, Confidential Information includes, but is not limited to,
information in written, graphic, recorded, photographic or any machine readable
form or that is orally conveyed to me.

 

 

 

          (b) “Confidential Information” shall also include Sotheby’s current or
specifically-contemplated potential clients and/or client lists, including
information not in the public domain concerning such clients’ private telephone
and fax numbers, business and residential addresses, their purchase and sales
history, the contents, value, or history of ownership of their art collections,
personal and family background information, and the clients’ contacts(s).

 

 

 

          (c) Notwithstanding any of the foregoing, nothing in this Agreement is
intended to or shall be interpreted to limit any rights of Sotheby’s under
applicable law to protect Confidential Information as provided by applicable
law.


2. Undue Advantage. During my employment with Sotheby’s I may have access to
“inside” information. Use of “inside” or Confidential Information in making any
investment is absolutely prohibited, and I represent and warrant that I will
comply with all federal and state securities laws and regulations. Also in the
course of my employment with Sotheby’s, I may learn of business opportunities
offered to Sotheby’s. I agree that I will not take advantage of such knowledge
for my own benefit.

3. Termination of Employment. On the termination of my employment with
Sotheby’s, I shall deliver to Sotheby’s all Confidential Information and all
copies, summaries or abstracts thereof that come under my direct or indirect
control or possession. Such material shall at all times remain the exclusive
property of Sotheby’s unless otherwise agreed to in writing by Sotheby’s. Upon
termination, I agree to make no further use of any Confidential Information on
my own behalf or on behalf of any person or entity other than Sotheby’s as
provided in Paragraph 1 above.

Furthermore, on the earlier of either my termination of employment with
Sotheby’s or a request by Sotheby’s, I shall return to Sotheby’s all Sotheby’s
property which I obtained from Sotheby’s including any Confidential Information.
I acknowledge that all such property and Confidential Information remains at all

--------------------------------------------------------------------------------



times the exclusive property of Sotheby’s, unless otherwise agreed to in writing
by Sotheby’s. It is agreed that I (as well as Sotheby’s) may retain a copy of my
Outlook contacts (or such other form of contact information as may be
applicable).

4. Equitable Relief. I understand that monetary damages may not provide an
adequate remedy for a breach of this Agreement. I therefore agree that upon any
breach hereof, Sotheby’s may be entitled to equitable relief, including without
limitation temporary and permanent injunction, in addition to any other
available remedies.

This agreement shall be governed by, and shall be construed in accordance with,
the laws of the State of New York.

 

 

 

 

 

 

/s/ William F. Ruprecht

 

 

--------------------------------------------------------------------------------

 

 

WILLIAM F. RUPRECHT

 

 

 

 

 

SOTHEBY’S

 

 

 

 

 

 

By: 

/s/ Susan Alexander

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Susan Alexander

 

 

 

Title: Executive Vice President and

 

 

 

Worldwide Head of Human Resources

 

 

 

 

 

 

 

 

Date:

September 2, 2010

 

 


--------------------------------------------------------------------------------